                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

ENOS F. TAPLIN, JR.,                  )
                                      )
           Plaintiff,                 )
                                      )
vs.                                   )   Case No. 19ícv–01123íNJR
                                      )
CAMRON WATSON Warden (WIC),           )
C/O DRALLE,                           )
C/O ZALLER,                           )
C/O KOCH,                             )
LIEUTENANT GOODING,                   )
MICHAEL P. MELVIN Warden,             )
TERRI KENNEDY Warden,                 )
COUNSELOR WYKES,                      )
LIEUTENANT HITCHENS Security          )
Specialist,                           )
C/O VISON,                            )
COUNSELOR VASQUEZ ,                   )
COUNSELOR RAWALD,                     )
MAJOR WESTFALL,                       )
JAQULEN LASHBROOK Warden,             )
MARANDA TATE Counselor,               )
LACIE LIVINGSTON Counselor,           )
COUNSELOR INBADEN,                    )
COUNSELOR KELLER,                     )
DEE DEE BROOKHART Warden,             )
COUNSELOR MCCASLIN,                   )
ASHLEY MILLER Nurse,                  )
C. SMITH Nurse,                       )
K. KALER Nurse,                       )
RANDY P. FISTER Warden,               )
THOMAS J. PART CEO of CCDOC           )
BRIAN W. CARROLL Appeallate           )
Defender,                             )
MARCOS REYES CCDOC Public             )
Defender,                             )
DAVID ROLECKI CCDOC Public            )
Defender,                             )
AMY CAMPANELLI CCDOC Public           )
Defender,                             )
DARRELL F. OMAN Appellate Defender,   )
DR. PITMAN,                           )
CHRIS JOSE DELROSARIO Doctor,         )
 PRICE Vocational Custodial Maintenance           )
 Teacher,                                         )
 K. ROBERTS Lakeland College Assistant            )
 Dean,                                            )
 OAKS Teacher,                                    )
 SHERER College Academic Instructor,              )
 BRUCE RAUNER Governor,                           )
 JOHN BALDWIN Director,                           )
 J.B. PRITZKER Acting Governor,                   )
 PATTY SNEED ARB,                                 )
 OFFICER HOWELL,                                  )
 OFFICER HUGHES,                                  )
 OFFICER DELANY,                                  )
 LIEUTENANT PRIDDY,                               )
 J. DYE Lieutenant,                               )
 J. LOCHE Nurse,                                  )
 NURSE NANO,                                      )
 DR. CALDWELL,                                    )
 NURSE RUE,                                       )
 HICKS Personal Property Supervisor,              )
 RICE Commissory Supervisor,                      )
 NURSE WILLINSTON,                                )
 FISHER Personal Property Officer,                )
 ROB JEFFERYS Acting Director,                    )
                                                  )
               Defendants.                        )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Enos F. Taplin, Jr., an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this civil rights

action for alleged deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. (Doc. 1).

He seeks monetary damages and injunctive relief. (Id.). He also filed a motion for preliminary

injunction and temporary restraining order. (Doc. 3). Because Plaintiff seeks a temporary

restraining order (“TRO”), the Court will take up this matter without delay. Wheeler v. Wexford

Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

                                                 2
§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). Along with the Complaint, Plaintiff filed a Motion for Leave to

Proceed in forma pauperis (“IFP Motion”). (Doc. 2). Before screening the Complaint, the Court

must first address Plaintiff’s eligibility for IFP status. 28 U.S.C. § 1914(a).

                                                IFP Motion

        Plaintiff seeks permission to proceed without prepaying the full $400 filing fee for this

action. 28 U.S.C. § 1914(a). Under Section 1915, a federal court may permit a prisoner who is

indigent to bring a “suit, action or proceeding, civil or criminal,” without prepayment of fees upon

presentation of an affidavit stating the prisoner’s assets together with “the nature of the

action . . . and affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1).

Plaintiff, however, is barred from proceeding IFP under Section 1915(g), which prohibits a

prisoner from bringing a civil action or appealing a civil judgment IFP, “if the prisoner has, on 3

or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal

in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” See 28 U.S.C. § 1915(g). Plaintiff “struck out” under

Section 1915(g) before filing this action and is therefore subject to the “three strikes” bar. Plaintiff

received his third strike on October 24, 2016 in Taplin v. Cook County, et al., Case No. 16 C 8988,

Doc. 7 (N.D. Ill.)(Tharp. J.).1 Because Plaintiff has “struck out” under Section 1915(g), he cannot



1
 Plaintiff has an extensive litigation history. He filed fourteen cases in the United States District Court for
the Northern District of Illinois in 2016. See Taplin v. Cook County, et al., Case No. 16 C 8987, Doc. 9
(N.D. Ill.)(Tharp, J.). Also, a search of PACER (Public Access to Court Electronic Records at
                                                      3
proceed IFP unless he is under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

“[I]mminent danger” within the meaning of § 1915(g) requires a “real and proximate” threat of

serious physical injury to a prisoner. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (citing

Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)).

          Plaintiff states he is in imminent danger because he is incarcerated for a wrongful

conviction. He also makes conclusory statements about inhumane living conditions, but he does

not set forth facts showing he is in imminent danger of serious physical injury. His other allegations

appear to pertain to past events. The allegations in the Complaint do not establish that Plaintiff is

under imminent danger of serious physical injury and, therefore, the IFP motion (Doc. 2) will be

denied.

                                              Discussion

          Plaintiff’s Complaint, which spans 55 pages and names 54 defendants for a variety of

claims, violates Rules 8, 18, and 20 of the Federal Rules of Civil Procedure. Rule 8 requires a

Complaint to include “a short and plain statement of the claim showing that the pleader is entitled

to relief” and “a demand for the relief sought.” FED. R. CIV. P. 8(a). It also requires each allegation

to “be simple, concise, and direct.” FED. R. CIV. P. 8(d)(1). The purpose of the Rule is to “give

defendants fair notice of the claims against them and the grounds for supporting the claims.”

Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011) (citing Killingsworth v. HSBC Bank Nev.,

N.A., 507 F.3d 614, 618 (7th Cir. 2007); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)).

          Rules 18 and 20 require a plaintiff to focus on related claims against the same group of




www.pacer.gov) shows that he filed four cases in Illinois federal district courts in 2017 and one case in
2018. In his Complaint, he lists 47 state and federal cases he has filed.
                                                   4
defendants. See FED. R. CIV. P. 18, 20. In George v. Smith, the Seventh Circuit Court of Appeals

emphasized that unrelated claims against different defendants belong in separate lawsuits. 507 F.3d

605 (7th Cir. 2007). This is “not only to prevent the sort of morass” produced by multi-claim, multi-

defendant suits, “but also to ensure that prisoners pay the required filing fees” under the Prison

Litigation Reform Act. George, 507 F.3d at 607 (citing 28 U.S.C. § 1915(b), (g)). Claims against

different defendants, which do not arise from a single transaction or occurrence or a series of related

transactions or occurrences and do not share a common question of law or fact, may not be joined in

the same lawsuit. See FED. R. CIV. P. 20(a)(2). The Seventh Circuit has stated that “buckshot

complaints” that include multiple unrelated claims against different individuals should be rejected.

Turley v. Gaetz, 625 F.3d 1005, 1011 (7th Cir. 2010).

          The Complaint is far from short, simple, or concise. Instead, it is repetitive, confusing, and

parts of it are illegible. For most of the allegations, it is unclear where and when the events

occurred. Plaintiff does not associate specific defendants with specific claims. Instead, he lists his

complaints without reference to any act or omission by any specific defendant. 2

          In addition to running afoul of Rule 8 and Twombly pleading standards, by failing to assert

specific acts of wrongdoing by specific individuals, the Complaint does not meet the personal

involvement requirement necessary for Section 1983 liability. Gentry v. Duckworth, 65 F.3d 555,

561 (7th Cir. 1995). Section 1983 creates a cause of action based on personal liability and

predicated upon fault. Therefore, “to be liable under § 1983, the individual defendant must have

caused or participated in a constitutional deprivation.” Pepper v. Village of Oak Park, 430 F.3d

805, 810 (7th Cir. 2005). To state a claim against a defendant, a plaintiff must describe what the

defendant did or failed to do that violated the plaintiff’s constitutional rights. Gentry, 65 F.3d at




2
    There are a few instances where Plaintiff refers to defendants by numbers.
                                                      5
561. Merely naming a party in the caption of a Complaint is not enough to state a claim against

him or her. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

       The Complaint contains unrelated claims against different defendants. The allegations

begin with Plaintiff’s “false imprisonment” in January 2012 on charges for which he was

“wrongfully convicted” in 2016 and continue through 2019. The defendants include, but are not

limited to, IDOC Directors, IDOC Wardens, IDOC prison staff, IDOC medical staff, State of

Illinois elected officials, public defenders, a college assistant dean, a college academic instructor,

teachers, and an Administrative Review Board member. The allegations against prison officials

relate to incidents that occurred at three different IDOC facilities including Lawrence, Pontiac

Correctional Center, and Menard Correctional Center. Additionally, at least one defendant is

named in his capacity as the Warden at Western Illinois Correctional Center.

       Plaintiff includes a variety of unrelated claims including, but not limited to, the following:

false imprisonment due to wrongful conviction; inadequate medical care for an infected foot, dry

skin, bad back, dislocated elbows, infected neck disease, tuberculosis, nerve damage in his hand,

left wrist injury, and fractured knee; unconstitutional conditions of confinement including

overcrowding, inhumane smells, inhumane conditions, inadequate air quality and temperature,

contaminated prison cells, and inadequate dietary; incorrect security classification; improper blue

level escape risk identification; incorrect return to A grade status; mishandling of grievances;

excessive force; harassment; and false staff assault charges. Additionally, Plaintiff complains

about numerous cases being dismissed by federal district courts. It appears he may be attempting

to revive some of the dismissed claims by bringing them in this case. He also complains that court

fees have been taken from his prison trust fund account for cases that have been dismissed. He

alleges he is unable to purchase commissary items because of the withdrawal of fees which has



                                                  6
resulted in health and safety issues.

        The Seventh Circuit recognizes that “[d]istrict judges are busy, and therefore have a right

to dismiss a complaint that is so long that it imposes an undue burden on the judge, to the prejudice

of other litigants seeking the judge’s attention.” Kadamovas v. Stevens, 706 F.3d 843, 844 (7th

Cir. 2013). In other words, judges should not have to sift through the pages of a long and

incomprehensible complaint and piece together a plaintiff’s claims for him. Although length alone

does not warrant dismissal, length combined with unintelligibility or lack of organization do.

Stanard, 658 F.3d a 797-98; Garst v. Lockheed Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003).

Plaintiff has submitted a poorly organized, overly complicated Complaint against 54 defendants.

The Court cannot expend judicial resources searching for colorable claims. The onus is on Plaintiff

to articulate his claims.

        For these reasons, the Complaint does not survive Section 1915A review and will be

dismissed. Plaintiff will have an opportunity to file an amended complaint if he wishes to proceed

with this case. Plaintiff should only include related claims against a single group of defendants in

his Complaint. A successful complaint generally alleges “the who, what, when, where, and how

....” DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Plaintiff should attempt to include

the relevant facts of his case in chronological order, inserting each defendant’s name where

necessary to identify the actors and each defendant’s actions. An amended complaint should

comply with Twombly pleading standards and Rules 8, 18, and 20.

        Plaintiff should not include a claim that he is illegally confined based on a “wrongful

conviction.” To the extent he challenges the fact of his confinement and seeks release, Plaintiff

has a single federal remedy—a petition for writ of habeas corpus. Preiser v. Rodriguez, 411 U.S.

475, 500 (1973) (dismissing Section 1983 claims that should have been brought as petitions for



                                                 7
writ of habeas corpus). Section 1983 provides him with no avenue to this relief.

        Finally, Plaintiff may not include a claim against attorneys who represented him with

regard to his “wrongful conviction.” Defense attorneys, even those appointed by the court, are not

considered state actors or federal official for purposes of a claim under Section 1983. See Polk

County v. Dodson, 454 U.S. 312, 325 (1981) (holding that “a public defender does not act under

color of state law [for purposes of liability under § 1983] when performing a lawyer’s traditional

functions as counsel to a defendant in a criminal proceeding”); Turner v. Godinez, 693 F.App’x.

449, 454 (7th Cir. 2017) (“public defenders were not acting under color of state law and thus

cannot be sued under § 1983”); Brown v. Wisconsin Public Defender’s Office, 854 F.3d 916 (7th

Cir. 2017) (prisoner incurred two strikes for filing frivolous civil rights action and appeal against

public defender’s office based on representation of him in appeal); Swift v. Swift, 556 F.App’x.

509, 510-511 (7th Cir. 2014) (public defenders acting as criminal counsel do not act “under color

of state law” and cannot be sued under § 1983); McDonald v. White, 465 F.App’x. 544 (7th Cir.

2012) (same). Accordingly, Brian W. Carroll, Marcos Reyes, David Rolecki, Amy Campanelli,

and Darrell F. Oman will be dismissed with prejudice.

                                         Injunctive Relief

        Plaintiff requests a motion for preliminary injunction and a temporary restraining order

(“TRO”) in his Complaint. He also filed a memorandum in support of his request and an order to

show cause that has been docketed as his motion for preliminary injunction and TRO. (Doc. 3).

The Court has considered all of those pleadings for purposes of Plaintiff’s request for preliminary

injunctive relief.

        Plaintiff alleges that there are “four necessary changes that permanently need to be made”

because of his “false imprisonment blue escape risk I.D. card.” He requests an Order that



                                                 8
(1) changes his blue escape risk security classification status I.D. card to white; (2) transfers him

to his correct security classification status facility; (3) returns him to A-grade; and (4) clears his

entire disciplinary history since the beginning of his prison sentence. He wants his criminal history

cleared of his wrongful conviction and a 2011 escape indictment that was dismissed. He also wants

the wrongful conviction removed from court records. Additionally, he wants prison officials

ordered to cease further discrimination, violations, and “intentional infliction.”

       A TRO is an order issued without notice to the party to be enjoined that may last no more

than fourteen days. See FED. R. CIV. P. 65(b)(2). A TRO may issue only if “specific facts in an

affidavit or a verified complaint clearly show that immediate or irreparable injury, loss, or damage

will result to the movant before the adverse party can be heard in opposition.” FED. R. CIV. P.

65(b)(1)(A). Such injunctive relief is also warranted “to prevent a substantial risk of serious injury

from ripening into actual harm.” Farmer v. Brennan, 511 U.S. 825, 845 (1994). To obtain a

preliminary injunction, a plaintiff must demonstrate that (1) he is likely to suffer irreparable harm

without the injunction; (2) there is no adequate remedy at law; and (3) he is likely to succeed on

the merits. Turnell v. CentiMark Corp., 796 F.3d 656, 661-62 (7th Cir. 2015). If the court

determines that the moving party has failed to demonstrate any one of these three threshold

requirements, it must deny the injunction. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of

U.S. of Am., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008)

        The Court discerns no reason why a preliminary injunction or TRO should be issued for

the relief sought. Plaintiff has not established that he will suffer irreparable injury, loss, or damage

before the defendants can be heard in opposition. He has not shown that he will suffer irreparable

harm without an injunction. Further, he has not shown that he is likely to succeed on the merits as

the Complaint has not passed Section 1915A review. Accordingly, Plaintiff’s request for a



                                                   9
preliminary injunction and TRO will be denied.

                               Motion for Recruitment of Counsel

       Plaintiff filed a Motion for Recruitment of Counsel. (Doc. 4). Civil litigants do not have a

constitutional or statutory right to counsel. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). Under

28 U.S.C. § 1915(e)(1), the Court has discretion to recruit counsel to represent indigent litigants

in appropriate cases. Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006). When deciding

whether to recruit counsel for an indigent litigant, the Court must consider (1) whether the indigent

plaintiff has made reasonable attempts to secure counsel on his own, and, if so, (2) whether the

difficulty of the case exceeds the plaintiff’s capacity as a layperson to coherently present it.

Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing Pruitt, 503 F.3d at 655).

       Plaintiff has not provided the Court with proof of any efforts to locate counsel on his own,

only a statement that he was denied representation by law firms. He also cites no impediments to

self-representation. For these reasons, the motion will be denied. Plaintiff may renew his request

for counsel at a later date. If Plaintiff does renew his request, he should give the Court rejection

letters from at least three attorneys to prove that he has made reasonable efforts to obtain counsel

on his own.

                                            Disposition

       IT IS HEREBY ORDERED that the Complaint (Doc. 1) is DISMISSED without

prejudice for violation of Federal Rules of Civil Procedure 8, 18, and 20 and failure to state a claim

upon which relief can be granted.

       IT IS ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Doc. 2) is DENIED. Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of



                                                 10
whether Plaintiff files a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). Plaintiff shall pay the full filing fee of $400.00 for this action

within fourteen (14) days of the date of entry of this Order. If Plaintiff fails to comply with this

Order in the time allotted by the Court, this case will be dismissed. See Fed. R. Civ. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051, 1056-57 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466, 468 (7th Cir. 1994).

       IT IS ORDERED that Plaintiff’s motion for preliminary injunction and temporary

restraining order (Doc. 3) and his request for preliminary injunctive relief in his Complaint are

DENIED.

       IT IS ORDERED that Plaintiff’s Motion for Recruitment of Counsel (Doc. 4) is DENIED.

       IT IS ORDERED that Brian W. Carroll, Marcos Reyes, David Rolecki, Amy Campanelli,

and Darrell F. Oman are DISMISSED with prejudice and the Clerk of Court is DIRECTED to

TERMINATE them as parties in the Court’s Case Management/Electronic Case Filing system.

       IT IS ORDERED that Plaintiff is GRANTED leave to file a “First Amended Complaint”

on or before November 22, 2019. Should Plaintiff fail to file his First Amended Complaint within

the allotted time or consistent with the instructions in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count

as a “strike” within the meaning of 28 U.S.C. § 1915(g).

       If Plaintiff chooses to proceed, it is strongly recommended that he use the civil rights

complaint form designed for use in this District. He should label the form, “First Amended

Complaint,” and he should use the case number for this action (No. 19-cv-01132-NJR). To enable



                                                  11
Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank civil

rights complaint form.

         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the First Amended Complaint must stand on its own without reference

to any previous pleading. The First Amended Complaint is subject to review pursuant to 28 U.S.C.

§ 1915A and to severance of improperly joined claims into new suits under Federal Rule of Civil

Procedure 21.

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this Order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: October 18, 2019



                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 12
